EX‑35.2 (logo) Rialto CAPITAL 2016 Annual Statement of Servicer Compliance (Item 1123) Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of November 1, 2013 by and among RBS Commercial Funding, Inc., as Depositor, Wells Fargo Bank, National Association as Master Servicer, Rialto Capital Advisors, LLC as Special Servicer, Wells Fargo Bank, National Association as Certificate Administrator, as Tax Administrator and as Custodian, TriMont Real Estate Advisors, Inc., as Trust Advisor, U.S. Bank National Association as Trustee relating to the WFRBS Commercial Mortgage Trust 2013-C17, Commercial Mortgage Pass-through Certificates, Series 2013-C17 (WFRBS 2013-C17) The undersigned, a duly authorized officer of Rialto Capital Advisors, LLC, as special servicer (the “Special Servicer”) herein certifies to the following: 1.
